DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                             CROSS-REFERENCE TO RELATED APPLICATION
2.  	This U.S. non-provisional patent application is a continuation-in-part application 
of U.S. non-provisional patent application No. 16/827,746 filed on March 24, 2020, now allowed, which claims priority under 35 U.S.C. § 119 to Korean Patent Application No. 10-2019-0107496 filed on August 30, 2019, in the Korean Intellectual Property Office, the disclosures of which are incorporated by reference herein in their entireties.
                                                                  
                                                                         Allowable Subject Matter	
3.  	Claims 1-20 allowed.
                                                                           Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding claims 1-11, the prior art failed to disclose or reasonably suggest internal circuits configured to receive first signals through the corresponding ones of the first metal pads and/or second metal pads and the switches, to perform operations based on the first signals, and to output second signals through the switches and the corresponding ones of the first metal pads and/or second metal pads based on a result of the operations; and a switch controller configured to control the switches so that the corresponding ones of the first metal pads and/or the second metal pads communicate with the test signal generator during a test operation and that the corresponding ones of the first metal pads and/or the second metal pads communicate with the internal circuits after a completion of the test 

6. 	Regarding claims 12-15, the prior art failed to disclose or reasonably suggest internal circuits configured to receive first signals through the corresponding ones of the first metal pads and/or the second metal pads and the switches, to perform operations based on the first signals, and to output second signals through the switches and the corresponding ones of the first metal pads and/or the second metal pads based on a result of the operations; and a switch controller configured to control the switches so that the corresponding ones of the first metal pads and/or the second metal pads communicate with the test signal receiver during a test operation and that the corresponding ones of the first metal pads and/or the second metal pads to the internal circuits after a completion of the test operation, wherein the peripheral circuit region is vertically connected to the memory cell region by the first metal pads and the second metal pads directly.

7. 	Regarding claims 16-20, the prior art failed to disclose or reasonably suggest wherein intervals between the first pads gradually increase or decrease in the first direction; test signal devices electrically connected with at least a part of the first pads, and configured to transmit or receive test signals through the at least the part of the first pads; and internal circuits, each of the internal circuits being one of a nonvolatile memory cell region or a peripheral circuit region configured to access the nonvolatile memory cell region, wherein the peripheral circuit region is configured to be vertically connected to the memory cell region by at least another part of the first pads directly. 

Remarks:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899